DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 1 or claim 2, wherein the semi-transparent layers are intervally disposed on the substrate, the first metal layer crosses an interval region between adjacent two of the semi-transparent layers, two ends of the first metal layer are respectively disposed on adjacent two of the semi-transparent layers, and the semi-transparent layers and the first metal layer entirely cover the semiconductor layer.  Claims 5-15 and 17 are allowed to by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871       

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871